Case 05-11503-BFK              Doc 143    Filed 12/04/20 Entered 12/04/20 10:56:57        Desc Main
                                         Document      Page 1 of 1



                               UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF VIRGINIA
                                    _________________
                                        Alexandria    Division


 In re Zhila Salahshour-asl                                      Case No. 05-11503-BFK


                                   Debtor(s)                     Chapter 7


                         ORDER FOR RETURN OF UNCLAIMED FUNDS


        A Motion for Return of Unclaimed Funds having been filed pursuant to Local
 Bankruptcy Rule 3011-1, said motion having been served on the United States Trustee and the
 United States Attorney for the Eastern District of Virginia and there being no objections filed; it
 is

         ORDERED that the unclaimed funds in the amount of $ 2660.09                                ,
 currently on deposit with the Treasury of the United States, be returned to:
                                         Mostafa Shafie
                                         11313 Peep Toad Court
                                         Fairfax, VA 22030




       Let the Clerk give notice of entry of this order to the debtor(s), attorney for debtor(s),
 movant, attorney for movant, if applicable, trustee and United States Trustee.




        Dec 4 2020
 Date: __________________________                  /s/ Brian F Kenney
                                                  _______________________________________
                                                  United States Bankruptcy Judge


                                                  NOTICE OF JUDGMENT OR ORDER
                                                  ENTERED ON DOCKET:
                                                  _____________________
                                                  December 4, 2020

 pc: Financial Administrator



 [ounclmfd ver. 03/06]
